Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 6/11/2021. Amendments to the Claims, as well as Remarks have been received and considered by the examiner Claims 1-12, 14-16, 19, and 21-22 are currently pending. (Claim 13 was canceled in the amendment of 2/12/2021).

Response to Amendment
	Applicant's amendments and arguments are sufficient to overcome the rejections/objections in the Office action of 4/2/2021. Accordingly, the rejections/objections have been withdrawn. 

Claims 1-12, 14-16, 19, and 21-22 are allowed. 
The following is an examiner's statement of reasons for allowance:

	As to claim 1, the prior art does not anticipate or render obvious the combination of limitations of claim 1, including: "wherein said second extending portion and a third extending portion extend outward away from said second angularly bent portion: and wherein said one or more vibration reduction members are connected to at least a portion of said second extending portion, said third extending portion and/or said second angularly bent portion of said body portion of said guide member", in combination with the remaining features.

claim 21, the prior art does not anticipate or render obvious the combination of limitations of claim 21, including: "wherein said second extending portion and a third extending portion extend outward away from said second angularly bent portion;
wherein said one or more vibration reduction members are connected to at least a portion of said second extending portion, said third extending portion, and/or said second angularly bent portion of said body portion of said guide member;
wherein at least a portion of said one or more vibration reduction member retention portions are disposed within said third extending portion of said body portion of said guide member; and
wherein said one or more vibration reduction member retention portions have a size and shape to receive and/or retain at least a portion of said one or more vibration reduction members therein", in combination with the remaining features.

As to claim 22, the prior art does not anticipate or render obvious the combination of limitations of claim 22, including: "wherein said one or more shaft receiving portions engage an increased diameter portion of an axle half shaft to center an end of said axle half shaft relative to a central opening within one or more tone rings to prevent damaging said one or more tone rings", in combination with the remaining features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655